Citation Nr: 1129284	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was remanded by the Board in August 2008.

(The issue of entitlement to service connection for hepatitis C is addressed in the remand that follows the decision below.)  


FINDING OF FACT

The Veteran does not have hearing loss attributable to active military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to notify and assist in correspondence dated in March 2004, September 2004, and March 2006.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does not find that the late notice under the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, service personnel records, VA and private medical records, and provided an examination in furtherance of his claim.  The Board notes that a VA audiological examination was obtained in December 2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as the opinion was supported by an adequate rationale, it was predicated on consideration of the service treatment records, and VA and private medical records in the Veteran's claims file, and it considered all of the pertinent evidence of record, including the Veteran's lay statements regarding in-service noise exposure and the date of onset of his hearing loss.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.

II.  Analysis

The Veteran contends that his current hearing loss is the result of in-service noise exposure while working as a rock crusher in a rock quarry, and also a result of demolition training in Vietnam.  He reported that he was exposed to explosives and stated that he could not remember whether hearing protection was provided, but he thinks it might have been.  He also noted that he was exposed to noise while working in a machine shop running a drill press for 18 months but stated that he used hearing protection.  See January 2006 Substantive Appeal (Form 9), and December 2008 VA examination.

The Veteran's separation examination reveals normal hearing acuity on discharge.  Specifically, the May 1976 audiological evaluation reported that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
15
5
0
0
0

The Veteran's DD Form 214 noted that his military occupational specialty (MOS) was a basic combat engineer, and described the related civilian occupation as a carpenter, and also noted that he completed courses as a rock crusher and in quarry operations in 1974.

An August 2006 letter from A.L.W., Ph.D., an audiologist, stated that it was at least as likely as not that the Veteran's hearing loss was attributable to the intense noise of C-4s, and the Veteran's work in a demolition unit during active military service.  Dr. W. explained that his case history was negative for any family history or post-service noise exposure that would account for the present level of hearing loss.

The Veteran was afforded a VA examination in December 2008.  At this examination, the Veteran reported that he had noticed a loss of hearing acuity for the past five years.  The December 2008 audiological evaluation reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
40
65
LEFT
10
15
15
35
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The VA examiner diagnosed the Veteran with mild to moderately severe bilateral sensorineural hearing loss, and opined that the Veteran's current hearing loss was less likely than not caused by or a result of military noise exposure.  The audiologist explained that although the Veteran currently suffered from high frequency hearing loss, his hearing was completely normal at separation in 1976, and additionally, he reported the onset of the hearing loss as only five years earlier.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

When sensorineural hearing loss is shown to a compensable degree within a year of separation from qualifying service it may be presumed to have been incurred in or aggravated by the period of active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, there is evidence of a current disability under § 3.385--bilateral sensorineural hearing loss.  However, the STRs do not show any in-service complaints or treatment related to hearing loss, and the audiological evaluation conducted at the Veteran's discharge from the military in May 1976 does not reveal impaired hearing.  The Board acknowledges the Veteran's statement that he was exposed to loud noise in the military while working as a rock crusher in a rock quarry, and during demolition training in Vietnam, and concedes that the Veteran is competent to describe his in-service exposure to loud noises.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board does not find the Veteran's lay statements regarding the date of onset of his hearing loss or continued symptoms since that time to be credible.  Although the Veteran reported that his hearing loss began in 1975 (see March 2005 Application for Compensation Benefits), contemporaneous evidence during that time period does not show that the Veteran suffered from hearing loss at that time.  Specifically, a May 1976 discharge examination does not show evidence of hearing loss, and although the STRs show that the Veteran was discharged from the Marine Corps due to psychiatric issues, the records do not document hearing problems at discharge.  

In fact, although the Veteran reported in 2005 on his Application for Compensation that his hearing loss began in 1975, during a December 2008 VA examination, the Veteran was specifically questioned as to when he first noticed a loss of hearing acuity, and he stated that he first noticed a problem with his hearing about five years earlier.  This statement made in December 2008 regarding the date of onset of his hearing loss contradicts the Veteran's earlier 2005 statement that he experienced a loss of hearing acuity beginning in 1975, and leads the Board to conclude that his statements regarding the date of onset of his hearing loss, and continued hearing problems since that time are not credible.  The Board gives greater weight to the contemporaneous in-service medical records showing normal hearing in 1976, rather than the Veteran's later statement on his Application for Compensation benefits where he stated that he first noticed a loss of hearing acuity in 1975, (only to contradict himself at his 2008 VA examination).  Also weighing against the Veteran's allegation of experiencing symptoms of hearing loss ever since service is the fact that the first post-service documented diagnosis of bilateral hearing loss was not until 2004, when the Veteran saw a private audiologist and presented complaining of difficulty in understanding conversational speech.  This first documented evidence of hearing loss appears in the record over 30 years after discharge.  It should also be pointed out that the Veteran noticing a loss of acuity would be expected if in fact there was a loss of acuity; however, the Veteran's separation examination revealed that there was in fact no loss of acuity for him to observe.  In summary, the record does not include credible evidence of the onset of hearing loss during service in the 1970s; nor does it reflect credible evidence of continuity of hearing loss since service to the present.

Lastly, the record does not contain a persuasive medical opinion establishing a link between the Veteran's current bilateral hearing loss and his time spent in the military.  In fact, a December 2008 VA audiologist, after examining the Veteran, and reviewing the claims file, including the service treatment records, opined that it was less likely than not that the Veteran's current hearing loss was attributable to his period of active military service.  She explained that although the Veteran currently had high frequency hearing loss, his hearing was completely normal at separation in 1976, and she also noted that the Veteran himself reported that he only noticed a loss of hearing acuity about five years earlier.  

Although Dr. W. in a June 2006 opinion stated that there was a connection between the Veteran's current hearing loss and his time spent in the military, her only explanation for this opinion was that the case history was negative for any family history or post-service noise exposure that would account for the current hearing loss.  The Board finds this conclusion entitled to less probative weight than the December 2008 VA audiologist's opinion because Dr. W. did not address the Veteran's service treatment records, which had revealed normal hearing acuity on discharge in May 1976.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), where the Court found that a medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is afforded no probative weight.  In this case, the Board finds that Dr. W.'s 2006 nexus opinion is entitled to less probative weight than the December 2008 VA examiner's opinion because it was rendered without consideration of the service treatment records which reflected normal hearing acuity at discharge, and it did not address the lack of continuity of hearing problems since discharge.  The December 2008 VA examiner's opinion was rendered after a review of the service treatment records, and discussed the lack of continuity of symptomatology since discharge, and the fact that the Veteran's discharge examination did not show evidence of a loss of hearing acuity.

In summary, despite evidence of in-service noise exposure, and the Veteran's statement regarding his belief that his bilateral hearing loss was the result of in-service noise exposure, the Board finds that the preponderance of the evidence is against the claim.  For the reasons discussed above, the Board does not find the Veteran's statement regarding the date of onset of his hearing loss to be credible, and the VA examiner, by her opinion, indicated that current disability was not attributable to noise exposure during service.

Finally, sensorineural hearing loss (organic disease of the nervous system) was not manifested to a compensable degree within a year of the Veteran's separation from service, as the first documented post-service evidence of hearing loss was not shown until decades after service.  A presumption of service incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for hearing loss is denied.


REMAND

The Veteran contends that he is entitled to service connection for hepatitis C because he was exposed to several risk factors for the disease while in the military.  In his January 2006 substantive appeal (VA Form 9), the Veteran speculated that he was exposed to the blood of other soldiers when he was inoculated with an air gun.  He contends that the soldiers before him were given inoculations with the same air gun that was used on him, and according to the Veteran, the person administering the inoculations did not change or sterilize the air gun (inoculation apparatus) before moving on to him.  The Veteran also noted that he got a tattoo while in the military (although his separation examination is negative for evidence of a tattoo), and was exposed to blood while working on refugee ships during the evacuation of Vietnam.

In an August 2008 remand, the Board directed the agency of original jurisdiction (AOJ) to obtain a VA examination in which a physician reviewed the file and rendered an opinion regarding the medical probabilities that the Veteran's currently diagnosed hepatitis C was attributable to his period of active military service from 1973 to 1976.  The examiner was directed to discuss whether or not the Veteran was exposed to hepatitis C risk factors in service, and specifically, to address the inoculation during basic training.  (As noted above, on his January 2006 VA Form 9, the Veteran speculated that he was exposed to the blood of other soldiers when he was inoculated with an air gun).  However, as pointed out by the Veteran's representative in a May 2011 informal hearing presentation, the December 2008 VA examiner failed to discuss the risk of contracting hepatitis C as a result of the in-service inoculation.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand order, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court also held that the Board errs in failing to ensure compliance with remand orders of the Board or the Court.  Id.  Here, although the August 2008 Board remand specified that the VA examiner should render an opinion as to whether the Veteran's hepatitis C was at least as likely as not related to his in-service inoculation with an air gun or any other identified risk factor or combination of risk factors; this directive was not accomplished.  The VA examiner did note that, at the 2008 examination, the Veteran denied blood exposure while working with refugees; however, the Veteran did not retract his statement that he was exposed to the blood of other soldiers when he was inoculated.  Therefore, given the guidance of the Court in Stegall, the case must again be remanded in order to accomplish this directive.

Further, the Board finds the December 2008 VA examiner's opinion inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, although the VA examiner, K.F., M.D., determined that the Veteran's hepatitis C was less likely as not caused by or a result of, or attributable to, his period of active military service, Dr. F.'s only explanation appears to be that there was no diagnosis of hepatitis C while he was on active duty, and no objective evidence that the Veteran's hepatitis C was a result of active duty service.  Other than the reasoning just described, the remaining portion of Dr. F.'s rationale does not support her conclusion that the Veteran's hepatitis C was less likely than not attributable to his military service.  For example, Dr. F. reasoned that the Veteran had multiple risk factors for hepatitis C spanning many years and including time before, during, and after service-tattoos and IV drug use being the highest risks.  Dr. F. also stated that other risk factors during the 24 years between the Veteran's release from active duty in 1976 and his first positive Hepatitis C lab report in 2000 were unknown.  Finally, Dr. F. noted that there was no objective evidence to determine the exact etiology or source of the Veteran's hepatitis C because there were many potential sources.  In sum, the Board finds that Dr. F.'s reasoning does not support her conclusion that the Veteran's hepatitis C was less likely than not attributable to his period of military service.  Instead, her reasoning reflects an opinion more akin to a unknowable medical probability that the Veteran contracted Hepatitis C in service.  

On remand, the VA examiner should provide a clear rationale for her opinion, and address the medical probability that the Veteran's hepatitis C is related to the in-service inoculation with an air gun.  As specified in the 2008 remand (but not addressed by the December 2008 VA examiner), the examiner should also address whether the period of time from discharge from service to the onset of the hepatitis C symptoms or initial diagnosis of hepatitis C in 2000 (see March 2000 progress note from the Center for Digestive and Liver Health), has any effect on the analysis regarding the likelihood that hepatitis C was in fact contracted as a result of activities during military service.  

The Board will therefore remand to obtain a medical opinion regarding the medical probabilities that the Veteran's currently diagnosed hepatitis C is attributable to military service.  Specifically, the physician should opine, based on review of the evidence of record, whether the Veteran's current hepatitis C is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) related to his in-service inoculation with an air gun or to any other in-service identified risk factor or combination of factors.  A complete rationale should be given for all opinions and conclusions expressed.

Accordingly, the case is REMANDED for the following action:

1.  A physician with appropriate expertise (preferably K.F., M.D. the one who rendered the December 2008 VA opinion) should be asked to review the file and provide a nexus opinion regarding the medical probabilities that the Veteran's currently diagnosed hepatitis C is attributable to his period of active military service from 1973 to 1976.  The examiner should discuss whether the Veteran was exposed to hepatitis C risk factors in service (specifically addressing the inoculation during basic training), and if so, the examiner should offer an opinion regarding any possible relationship between these in-service risk factors and his currently diagnosed hepatitis C.  The physician should also address any pre-service or post-service risk factors.  The physician should discuss whether any symptoms of hepatitis C were manifested during service and whether the period of time from discharge from service to the onset of symptoms or initial diagnosis has any effect on the analysis regarding the likelihood that hepatitis C was in fact contracted as a result of activities during military service.

If the examiner determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of hepatitis C or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.  If another examination, or information that might be obtained during examination such as a more detailed history, is required to formulate an opinion, or if the examiner is no longer available, another examination should be scheduled in order for the questions set out above to be answered.)

(The AOJ should make sure that the medical opinion complies with this remand and the questions presented in this opinion request, especially with respect to detailing any connection to military service.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.)

2.  After undertaking any other development deemed appropriate, the AOJ should consider the issue remaining on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


